DeMOSS, Circuit Judge,
concurring in part and dissenting in part:
I concur in all of the foregoing opinion with the exception of Part 11(A) and (B) as to which I respectfully dissent. In my view, the fundamental errors made by the bankruptcy judge were in never expressly deciding whether the language of the letter agreement of December 17, 1988, was ambiguous and in opening the floodgates to parol testimony as to what the various parties had in their minds when they wrote that letter agreement. The majority opinion recognizes that the bankruptcy judge never made an express finding of ambiguity, but lets the matter slide by considering that the bankruptcy judge “impliedly” made such a finding. I would not let the bankruptcy judge off so easy.
The last paragraph of the letter agreement contains the following sentence:
“Despite the expectation of impending documentation, this agreement shall be enforceable immediately in law or in equity, without further agreements between the parties and specific performance may be compelled.”
When parties include language to such effect in their written agreements, I think they are attesting to the principle of law behind the Parol Evidence Rule, i.e., this agreement reflects the totality of our agreements and is not to be varied by oral testimony as to what we were really talking about. Furthermore, in my view, the provisions of the letter agreement of December 17, 1988, and in particular Paragraphs 1 and 7 thereof, are not ambiguous. When read just as they exist on paper, the provisions can be applied to determine the rights of the parties “without further agreements,” just as the quoted sentence of the letter agreement contemplated. The determination of whether a contract is ambiguous is a matter of law which this court can address de novo. I would reverse and remand for application of the settlement agreement language without consideration of the parol testimony.